internal_revenue_service national_office technical_advice_memorandum date tam-110623-04 cc fip b03 number release date third party contact index uil no case-mis no -------------------------- ------------------------------------------------------------ ------------------------------------------------------ ------------------------------- ---------------------------- ---------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------------------------- ---------------------------------------- ------------------- ---------------------------- ------------------------ --------------------------------------------------------------- --------------------------------------------------------------- ------- --------------------------------------------------------------- ------------------------- legend taxpayer date date date date --------------------------------------------- -------------------------- --------------------- --------------------- ------------------- ------------------------- tam-110623-04 date year a issues ------- ----------- whether taxpayer is entitled to deduct the excess of the fair_market_value of the cash notes and new common_stock it transferred to certain creditors pursuant to its plan_of_reorganization over the amount of each creditor’s claim whether sec_1032 of the code otherwise bars a deduction of the excess_amount conclusions sec_1032 of the code does not otherwise bar a deduction of the excess taxpayer filed a voluntary petition on date to reorganize under chapter of the taxpayer is entitled to deduct under sec_163 of the code the excess of the fair_market_value of the cash notes and new common_stock it transferred to certain creditors pursuant to its plan_of_reorganization over the amount of each creditor’s claim amount facts the bankruptcy code after reaching a consensus with its creditors taxpayer submitted a plan_of_reorganization the plan or plan_of_reorganization which was approved by the bankruptcy court on date and became effective on date the effective date the plan provided that upon the effective date all property and other assets of the bankruptcy_estate would vest with the reorganized entity free and clear of all liens and other encumbrances not specifically contemplated by the plan to survive or that were created or granted by the plan likewise all outstanding common_stock and warrants were to be cancelled under the plan certain classes of impaired1 claims were allowed in full reset notes credit agreement debt and sale-leaseback rents each of which we assume under the bankruptcy code chapter plans must designate classes of claims specify the treatment of each class and specify whether any class of claims is impaired under the plan u s c a generally a class of claims is impaired under a plan unless it leaves unaltered the legal equitable and contractual rights to which each claimant in the class is entitled u s c tam-110623-04 without concluding qualify as valid indebtedness for federal_income_tax purposes the allowed impaired claims the total impaired claims submitted by holders of credit agreement debt and reset notes represents the face_amount of the debt plus accrued but unpaid interest the sale-leaseback rents arise in connection with a sale- leaseback_transaction for which taxpayer became liable as guarantor and represent accrued but unpaid rents owed by taxpayer under a sublease agreement which payments were required to be made directly to the lenders under the sale-leaseback transaction none of these obligations represent trade debt and none survived the bankruptcy none of taxpayer’s debt was convertible by its terms into taxpayer common_stock distributions of cash new debt and common_stock were made in satisfaction of the allowed impaired claims the plan stated that the cash notes and new common_stock were to be distributed to the creditors as of the effective date the creditors were permitted to elect the relative amount of cash notes and new common_stock they would receive upon cancellation of their old debt specifically certain creditors were permitted to receive the tranche a distribution or the tranche b distribution for tranche a and tranche b distributions the value received was the sum of i cash ii the issue_price of notes and iii fair_market_value of new common_stock a creditor electing the tranche a distribution received proportionately a greater amount of cash and notes and fewer shares of new common_stock a creditor electing the tranche b distribution received proportionately less cash and notes but significantly more shares of new common_stock the creditors were required to make their election no later than date with respect to the reset notes the holders had no choice with respect to the nature of their distribution aside from their option to sell their claims to reset notes purchasers and receive cash in lieu of the reset notes distribution for the reset notes distribution the value received was the sum of i cash and ii the issue_price of the notes in addition the plan provides for the distribution of a certain amount of cash on closing in lieu of distributing tranche a and tranche b notes the bankruptcy court also authorized taxpayer to issue a shares of its new common_stock to the reset note purchasers these shares were in consideration of the reset note purchasers’ agreement to transfer funds to taxpayer in order to fund the distribution of cash to electing reset noteholders as provided in the plan their prior purchases of reset notes pursuant to a consent agreement and a shareholder agreement and the satisfaction of their respective obligations under these agreements and a bank agreement creditors who accepted the tranche a distribution primarily cash and notes along with the reset notes holders who received only cash and notes received total distributions with a value less then their allowed claims those creditors who elected to take the the assets were distributed to the creditors on the effective date those on its year tax_return taxpayer reported a net_operating_loss carryforward a tam-110623-04 tranche b distribution consisting primarily of stock received distributions with a value in excess of their allowed claims portion of which remained outstanding and was being used to offset income in the years under audit when responding to the examining agent taxpayer asserted that it had made a mistake on its return for year taxpayer asserted that it failed to deduct the exce sec_2 created when it settled a portion of its debt under the tranche b distribution or it had miscalculated the required attribute reduction for the tranch a distribution as a result taxpayer made a claim to increase its net_operating_loss carryforward the examining agent rejected the claim law and analysis issue is deductible under sec_163 as discussed below the excess payment represents a repurchase premium and a repurchase is not limited to an exchange for cash but includes a reacquisition sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness in order for an interest_deduction to be allowed the interest_expense must accrue on bona_fide indebtedness 56_tc_1393 where a debt_instrument is repurchased by an issuer for a price in excess of its adjusted_issue_price the excess is deductible as interest for the taxable_year in which the repurchase occurs see sec_1 c a premium paid for the early retirement of a bond issue represents an additional interest charge for_the_use_of the bondholder’s money by money or its equivalent including shares of stock in the issuing_corporation 912_f2d_113 6th cir cert_denied 500_us_941 see 73_tc_266 see also revrul_2002_31 2002_1_cb_1023 for purposes of sec_249 a conversion is a repurchase and citing also to sec_1_61-12 and sec_1_163-7 creates substantial uncertainty as to the allowability of a claim for postpetition interest accordingly postpetition interest on prepetition unsecured debt generally is nondeductible see in re west texas marketing corp 54_f3d_1194 5th cir cert_denied 116_sct_523 see beverly hills bancorp v hine 752_f2d_1334 9th cir although the liability for postpetition interest generally remains contingent while the debtor is in a title proceeding this general_rule may be lifted for purposes of federal_income_tax law the act of filing a bankruptcy petition we assume without concluding that an excess was created when taxpayer settled a portion of its debt under the tranche b distribution tam-110623-04 when or if a final order including the terms of a confirmed plan in the bankruptcy case requires the issuer to pay such postpetition interest but see 270_br_393 e d mich interlocutory_order a michigan bankruptcy court reached the opposite conclusion in a chapter case based on operation of the bankruptcy code an award of postpetition interest may be allowed however when the bankrupt later proves to be solvent under the facts of the instant case none of the allowed impaired claims in issue represent trade debt in addition for the claims in issue the total amount of the allowed claim was paid in full which included the face_amount of the debt and all accrued but unpaid prepetition interest on the debt as a result the excess payment could not have represented a repayment of principal or accrued but unpaid prepetition interest therefore under these facts the excess_amount represents a repurchase premium and is deductible under sec_163 issue corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation treasury_stock actually is the crux of sec_1032 congress enacted the section in to reject the result reached under pre-1954 case and regulatory law that required a corporation to recognize gain_or_loss if the corporation deals in its own shares as it might in the shares of another corporation even though the corporation would not recognize gain_or_loss on the disposition of newly-issued shares see eg 2_tc_827 sec_1032 provides that n o gain_or_loss shall be recognized to a this disparity of treatment between treasury shares and newly-issued shares gave rise to tax_avoidance possibilities a corporation expecting gain upon the disposition of treasury shares might avoid the gain by canceling the treasury shares and issuing new stock whereas a corporation might produce a fictitious loss by purchasing its own shares and reselling them at a lower price in congress promulgated '1032 to alleviate uncertainty over the treatment of a corporation s stock transactions sec_1_1032-1 of the income_tax regulations embodies the legislative_history of sec_1032 by stating that the disposition by a corporation of shares of its own stock including treasury_stock for money or other_property does not give rise to taxable gain or deductible loss to the corporation regardless of the nature of the transaction or the facts and circumstances involved it gives the example that the receipt of the subscription price of shares of its stock upon original issuance gives rise to neither sec_1032 was amended in to apply the same nonrecognition rule to gains and losses realized by a corporation on the lapse or acquisition of an option to buy or sell its own stock including treasury shares tam-110623-04 taxable gain nor deductible loss whether the subscription or issue_price be equal to in excess of or less than the par or stated_value of such stock it is generally acknowledged that sec_1032 applies to an exchange of a corporation’s stock for its debt subject_to sec_61 and sec_108 which provide that a corporation may have income from a cancellation of indebtedness on an exchange of its stock for its own debt that is cancellation_of_indebtedness_income can be realized and recognized when debt is satisfied with stock of the debtor_corporation even though no gain is recognized on the issuance of stock see preamble to sec_1_1032-3 c b similarly therefore the requirement set forth in the regulations under sec_1032 that the acquiring_corporation transfer issuing_corporation stock to acquire money or other_property is satisfied where issuing_corporation stock is used to satisfy acquiring_corporation debt subject_to sec_61 and sec_108 see sec_1_1032-3 further it is a well-established proposition that sec_1032 does not prevent a corporation from taking a deduction for an otherwise deductible expense that the corporation pays with its own stock even if the stock is transferred in a sec_1032 exchange see eg revrul_62_217 1962_2_cb_59 revrul_69_75 1969_1_cb_52 sec_83 and sec_1_83-6 all permitting deductions for services paid in stock in non-recognition exchanges under sec_1032 73_tc_266 borrower selling stock at a discount to lender as part of loan agreement allowed to amortize the amount of discount over the life of the loan as a cost of obtaining the loan revrul_75_348 1975_2_cb_75 corporation pledging to sell shares to charity at a price below fair_market_value could deduct excess of fair_market_value over agreed price as charitable_contribution in this case the excess_amount represented a repurchase premium which is deductible under sec_163 as long as the expense is otherwise deductible sec_1032 does not prevent the taxpayer from taking the deduction other issues as set forth in the facts section none of taxpayer’s debt was convertible by its terms into taxpayer common_stock therefore none of the excess is attributable to a conversion feature and sec_249 has no application it is undisputed that there was an excess_amount paid on the allowed impaired claims in issue an issue was raised however with respect to the proper valuation of the stock used to determine the excess we ordinarily do not issue rulings or determination letters on matters in which the determination is primarily one of fact such as the market_value of property see revproc_2004_3 2004_1_cb_114 at sec_4 in the instant case the determination of the fair_market_value of the stock is primarily a question of fact and therefore is not an appropriate issue for determination tam-110623-04 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
